United States Court of Appeals
                                                                                   Fifth Circuit
                                                                                F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                               November 10, 2005
                               FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                    Clerk


                                     No. 04-31226
                                   Summary Calendar



      EDWARD V. MOORE

                                                   Plaintiff-Appellant,

                                          versus

      SOCIAL SECURITY ADMINISTRATION,
      Jo Anne B. Barnhart, Commissioner,
                                         Defendant-Appellee,



                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                             (USDC No. 2:04-CV-177)
          _________________________________________________________

Before REAVLEY, JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

      Edward V. Moore appeals the district court’s decision affirming the

Commissioner’s denial of social security disability benefits. We affirm for the following



      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                            1
reasons:

      1.     We agree with the analysis offered in the magistrate judge’s report and

      recommendation and the district court’s order accepting the magistrate’s

      recommendation.

      2.     Moore first argues that the district court exceeded its judicial review

      function by affirming the ALJ’s decision based upon grounds not relied upon or

      considered by the ALJ. Moore claims that the ALJ did not analyze his liver

      condition as to whether that condition met the requirements of 20 C.F.R. pt. 404,

      subpt. P, app. 1, § 5.05 (2005). He claims that the district court’s “post hoc

      rationalization” is contrary to well-established precedent that an ALJ’s decision

      may only be affirmed on grounds stated in the ALJ’s decision.

             Without mentioning listed impairment 5.05, the ALJ indicated that Moore’s

      severe impairments did not meet or medically equal a listing. While the ALJ’s

      reasoning certainly could have been clearer, “[p]rocedural perfection in

      administrative proceedings is not required.” Mays v. Bowen, 837 F.2d 1362, 1364

      (5th Cir. 1998). Even assuming the district court engaged in impermissible “post

      hoc rationalization,” Moore has failed to show that his substantial rights have been

      affected. Id.

             Moore’s liver condition did not meet the listing requirement for chronic

      liver disease. 20 C.F.R. pt. 404, subpt. P, app. 1, § 5.05 (2005). While Moore

      may have satisfied the criteria of this listing for a time, his bilirubin levels dropped

                                             2
below the listing levels within one year of the earliest testing, and thus, Moore did

not meet the twelve month durational requirements of 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A).

3.     Moore next argues that the ALJ erred by failing to order spirometric testing

to evaluate whether he suffers from Chronic Obstructive Pulmonary Disease

(COPD). A consultative examination for such additional testing is required “when

the evidence as a whole, both medical and nonmedical, is not sufficient to support

a decision on [a] claim.” 20 C.F.R. §§ 404.1519a(b), 416.919a(b). As noted by

both the district court judge and the magistrate judge, a number of medical reports

indicate that Moore was not suffering from disabling COPD, and it was not

necessary to order testing. Further, the district court indicated that Charity

Hospital examined Moore and determined that testing was not called for.

Accordingly, substantial evidence supports the ALJ’s decision not to seek

spirometric testing.

4.     Moore contends that the ALJ improperly relied upon the Medical-

Vocational Guidelines (Grids) as a framework for decision-making, and such

reliance is improper where a plaintiff is found to experience nonexertional

limitations. He argues that the most he could do is sedentary work. He claims that

the availability of sedentary work is immaterial because in his circumstances the

Medical-Vocational Guidelines direct a finding of disability. Moore’s arguments

are meritless.

                                       3
       The ALJ recognized that Moore was not capable of performing a full range

of light work and it did not rely upon the Grid Rules. The Grids may nevertheless

be consulted as a “framework” for consideration of how much the individual’s

work capability is further diminished in terms of any types of jobs that would be

contraindicated by the nonexertional limitations when the claimant is so affected

by a nonexertional impairment as to preclude resort to the Grids for a disability

determination. 20 C.F.R. pt. 404, subpt. P, app. 2, § 200.00(e)(2) (2005). The

ALJ found that Moore experienced nonexertional limitations, and therefore, relied

upon vocational expert testimony to establish whether jobs exist in the national

economy that Moore can perform. The vocational expert opined that there were a

significant number of jobs that Moore could perform. The ALJ may rely upon the

vocational expert’s testimony provided that the record, as here, reflects an

adequate basis for doing so. Carey v. Apfel, 230 F.3d 131, 146-47 (5th Cir. 2000).

The ALJ’s determination that Moore retained the residual functional capacity for a

reduced range of light work is supported by substantial evidence—the opinions of

five physicians.

AFFIRMED.




                                      4